DETAILED ACTION
Notice of Pre-AIA  or AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Response to Amendment
This Action is in response to Applicant’s amendment filed on 06/28/2021.  Claims 1-17 and 19-20 are still pending in the present application.  This Action is made FINAL.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless 
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1-3, 6-7, 9-11, 14-15, 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Spain JR Patent Application No. :( US 2007/0207816 A1) hereinafter referred as Spain JR. 
For claim 1, Spain JR discloses a method for a network node in a wireless communication network for generating an estimated location of a user equipment (UE) comprising: 
receiving a request positioning message (Paragraph [0063], lines 4-8);
 determining the estimated location of the UE using a positioning technique (403 fig. 4) (Paragraph [0075], lines 1-3); and 
adjusting the estimated location,  determined from the positioning technique,  of the UE based on one or more spatial distribution probabilities associated with one or more locations in a vicinity of the estimated location (Paragraphs  [0031] and [0076]-[0080], lines 1-17).  
Spain JR discloses the method, wherein the positioning technique is a fingerprinting positioning technique and the method for generating the estimated location of the user equipment further comprises: 
calculating, for a plurality of grid locations and for a plurality of received signal strength values (Paragraph [0013], lines 7-12), (Paragraph [0020], lines 1-9) and (Paragraph [0079], lines 1-4), a probability of that received signal strength being reported when the UE is located in that grid location, which results in a first set of probabilities (Paragraph [0013], lines 12-14); 
selecting the N largest probabilities from the first set of probabilities (Paragraph [0073], lines 1-15); 
obtaining the spatial probability distribution for each of the grid locations associated with the first set of probabilities which results in a second set of probabilities (Paragraph [0095], lines 1-8); and 
calculating a probability of the UE being at each grid location using the first and second set of probabilities (Paragraph [0095], lines 8-16). 
For claim 3, Spain JR  discloses the method, wherein the one or more spatial distribution probabilities associated with locations in the vicinity of the estimated location are based on at least one of time and geography (Paragraph [0037], lines 1-3) and (Paragraph [0052], lines 1-9).   
For claim 6, Spain JR discloses the method, further comprising: receiving, from a plurality of UEs, information associated with grid locations, the information including at least one of the UEs' current location, measured signal strength, time cell IDs detected by the UEs and quantized timing advance; and determining the spatial distribution of the plurality of UEs (Paragraph [0095], lines 4-9) and (Paragraph [0096], lines 1-6).  
For claim 7, Spain JR  discloses the method, further comprising: receiving, from a plurality of UEs, non real-time information associated with grid locations, said information including information calculated based on collector based data from a predefined route (401  fig. 4 )(Paragraph [0078], lines 1-3 start populating the predictive signature database where is offline considered non-real time)-(Paragraph [0079], lines 1-8). 
For claim 9, Spain JR discloses a network node in a wireless communication network for generating an estimated location of a user equipment (UE), the network node comprising:
 a receiver configured to receive a request positioning message (Paragraph [0063], lines 4-8);
(403 fig. 4) (Paragraph [0075], lines 1-3); and
 the processor configured to adjust the estimated location,  determined from the positioning technique, of the UE based on one or more spatial distribution probabilities associated with one or more locations in a vicinity of the estimated location (Paragraphs  [0031] and [0076]-[0080], lines 1-17).  
For claim 10, Spain JR discloses the network node, wherein the positioning technique is a fingerprinting positioning technique and the network node for generating the estimated location of the user equipment further comprises: 
the processor configured to calculate, for a plurality of grid locations and for a plurality of received signal strength values (Paragraph [0013], lines 7-12), (Paragraph [0020], lines 1-9) and (Paragraph [0079], lines 1-4), a probability of that received signal strength being reported when the UE is located in that grid location, which results in a first set of probabilities (Paragraph [0013], lines 12-14);
 the processor configured to select the N largest probabilities from the first set of probabilities (Paragraph [0073], lines 1-15); 
the processor configured to obtain the spatial probability distribution for each of the grid locations associated with the first set of probabilities which results in a second set of probabilities (Paragraph [0095], lines 1-8);
 the processor configured to calculate a probability of the UE being at each grid location using the first and second set of probabilities (Paragraph [0095], lines 8-16).
For claim 11, Spain JR  discloses the network node, wherein the one or more spatial distribution probabilities associated with locations in the vicinity of the estimated location are based on at least one of time and geography(Paragraph [0037], lines 1-3) and (Paragraph [0052], lines 1-9).
For claim 14, Spain JR  discloses the network node, further comprising: the processor configured to receive, from a plurality of UEs, information associated with grid locations, the information including at least one of the UEs' current location, measured signal strength, time cell IDs detected by the UEs and quantized timing advance; and the processor configured to determining the spatial distribution of the plurality of UEs (Paragraph [0095], lines 4-9) and (Paragraph [0096], lines 1-6). 
Spain JR discloses the network node, further comprising: the processor configured to receive, from a plurality of UEs, non-real time information associated with grid locations, said information including information calculated based on collector based data from a predefined route (401  fig. 4 )(Paragraph [0078], lines 1-3 start populating the predictive signature database where is offline considered non-real time)-(Paragraph [0079], lines 1-8).  
For claim 17, Spain JR discloses the network node, wherein the network node is a location server (Paragraph [0102], lines 1-6). 
For claim 18, Spain JR discloses a user equipment (UE) configured to transmit essentially real-time information associated with a grid location at which it is currently located, said information including at least one of the UEs' current location, measured signal strength, time, cell IDs detected by the UEs and quantized timing advance to a network node (Paragraph [0090], lines 9-13)-(Paragraph [0091], lines 1-8).
For claim 19, Spain JR discloses a computer-readable storage medium containing a computer-readable code that when read by a computer causes the computer to perform a method generating an estimated location of a user equipment (UE) comprising:
 receiving a request positioning message (Paragraph [0063], lines 4-8); 
determining the estimated location of the UE using a positioning technique (403 fig. 4) (Paragraph [0075], lines 1-3); and
 adjusting the estimated location ,  determined from the positioning technique,  of the UE based on one or more spatial distribution probabilities associated with one or more locations in a vicinity of the estimated location (Paragraphs  [0031] and [0076]-[0080], lines 1-17).  
For claim 20, Spain JR  discloses an apparatus adapted to receive a request positioning message (Paragraph [0063], lines 4-8), determine an estimated location  of a user equipment (UE) using a positioning technique (403 fig. 4) (Paragraph [0075], lines 1-3), and to adjust theIn re: Kunpeng QI et al. PCT Application No.: PCT/EP2017/084011 Filed: December 21, 2017 Page 7 of 8estimated location,  determined from the positioning technique,  of the UE based on one or more spatial distribution probabilities associated with one or more locations in a vicinity of the estimated location (Paragraphs  [0031] and [0076]-[0080], lines 1-17).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a)
Claims 4-5 and 12-13 are rejected under 35 U.S.C. 103 as being un-patentable over Spain JR US Patent Application No. :( US 2007/0207816 A1) hereinafter referred as Spain JR, in view of Spain et al   US Patent Application No.:( US 2003/0064735 A1) hereinafter referred as Spain.
For claims 4 and 12,  Spain disclose all the subject matter of the claimed invention with the exemption of the time includes information associated with at least one of daytime, nighttime, weekday and weekend as recited in claims  4 and 12.
Spain from the same or analogous art teaches the time includes information associated with at least one of daytime, nighttime, weekday and weekend (Paragraph [0056], lines 1-7).  Spain into the location estimation of wireless terminals using signal strength measurements of Spain.   
The time includes information associated with at least one of daytime, nighttime, weekday and weekend can be modify/implemented by combining the time includes information associated with at least one of daytime, nighttime, weekday and weekend with the device. This process is implemented as a hardware solution or as firmware solutions of Spain into the location estimation of wireless terminals using signal strength measurements of Spain.  As disclosed in Spain, the motivation for the combination would be to use  the time that includes information associated with at least one of daytime, nighttime, weekday and weekend that will help the communication to be more efficient and reliable avoiding the traffic connection.
For claims 5 and 13,  Spain disclose all the subject matter of the claimed invention with the exemption of the geography includes information associated with at least one of rural, suburban, urban, water and land as recited in claims  5 and 13.
Spain from the same or analogous art teaches the geography includes information associated with at least one of rural, suburban, urban, water and land (Paragraph [0042], lines 1-8). Therefore, it would have been obvious for the person of ordinary skill in the art at the time of filling to use the geography includes information associated with at least one of rural, suburban, urban, water and land as taught by Spain into the location estimation of wireless terminals using signal strength measurements of Spain.   
The geography includes information associated with at least one of rural, suburban, urban, water and land can be modify/implemented by combining the geography includes information associated with at least one of rural, suburban, urban, water and land with the device. This process is implemented as a hardware solution or as firmware solutions of Spain into the location estimation of wireless terminals using signal strength measurements of Spain.  As disclosed in Spain. 
Claims 8 and 16 are rejected under 35 U.S.C. 103 as being un-patentable over Spain JR US Patent Application No. :( US 2007/0207816 A1) hereinafter referred as Spain JR, in view of Edge US Patent Application No.:( US 2014/0269491 A1) hereinafter referred as Edge.
For claims 8 and 16,  Spain disclose all the subject matter of the claimed invention with the exemption of the positioning technique is one of timing advance, Cell Id, Enhanced Cell Id, Observed Time Difference of Arrival (OTDOA) and Uplink-Time Difference of Arrival (U-TDOA)as recited in claims  8 and 16.
Spain from the same or analogous art teaches the positioning technique is one of timing advance, Cell Id, Enhanced Cell Id, Observed Time Difference of Arrival (OTDOA) and Uplink-Time Difference of Arrival (U-TDOA) (Paragraph [0077], lines 1-15). Therefore, it would have been obvious for the person of ordinary skill in the art at the time of filling to use the positioning technique is one of timing advance, Cell Id, Enhanced Cell Id, Observed Time Difference of Arrival (OTDOA) and Uplink-Time Difference of Arrival (U-TDOA) as taught by Spain into the location estimation of wireless terminals using signal strength measurements of Spain.   
The positioning technique is one of timing advance, Cell Id, Enhanced Cell Id, Observed Time Difference of Arrival (OTDOA) and Uplink-Time Difference of Arrival (U-TDOA)can be modify/implemented by combining the positioning technique is one of timing advance, Cell Id, Enhanced Cell Id, Observed Time Difference of Arrival (OTDOA) and Uplink-Time Difference of Arrival (U-TDOA)with the device. This process is implemented as a hardware solution or as firmware solutions of Spain into the location estimation of wireless terminals using signal strength measurements of Spain.  As disclosed in Spain, the motivation for the combination would be to use the positioning technique is used with the Observed Time Difference of Arrival (OTDOA) which help to locate the device more efficiently.
Response to Arguments
Applicant's arguments filed on 06/28/2021, with respect to claims 1-17 and 19-20 have been fully considered but they are not persuasive. 
Applicant asserts that Spain JR does not teach in claims 1, 9, 19 and 20, "adjusting the estimated location, determined from the positioning technique, of the UE based on one or more spatial distribution probabilities associated with one or more locations in a vicinity of the estimated location". However, the Examiner respectfully disagrees with such assertion. (See below for further clarification). 
Spain JR teaches "adjusting the estimated location, determined from the positioning technique, of the UE based on one or more spatial distribution probabilities associated with one or more locations in a vicinity of the estimated location". Spain JR teaches the illustrative embodiment comprises: (i) receiving a set of signal strengths as measured by the wireless terminal and one or more geometry-of-arrival measurements produced either by the wireless terminal or by one or more external receivers, (ii) creating a location probability distribution from the signal strength measurements, (iii) modifying the location probability distribution with the geometry of- arrival measurements, and (iv) using the resulting. The location probability distribution to estimate the location of the wireless terminal, transmitting the location estimated to the designated entity for use in an application. It is well known in the art how to use the estimated location of a wireless terminal in an application. 
The geographic region is partitioned into a plurality of tessellated grid squares and it is a rectangular area. After the geographic region is partitioned into an array of grid squares. The spatial resolution of the database defines the highest resolution with which the illustrative embodiment can locate a wireless terminal. In other words, the illustrative embodiment can only estimate the location of a wireless terminal to within one grid square as disclosed on Paragraphs  [0031] and [0076]-[0080], lines 1-17. Therefore, the adjusting the estimate location is made by the modification of the location probability and it is determined by the time of the arrival and the GPS that will give the measurements a better accuracy in the calculations.
Applicant asserts that Spain JR does not teach in claims 2 and 10, "selecting the N largest probabilities form the first set of probabilities". However, the Examiner respectfully disagrees with such assertion. (See below for further clarification). 
In response to the preceding argument examiner respectfully submits that Spain JR teaches "selecting the N largest probabilities form the first set of probabilities". Spain JR teaches the location system receives all relevant measurements from the wireless switching center. In a system based on signal strength alone, the location system receives (i) n signal strength measurements R1 . . . R, as made by wireless terminal, where n is a positive integer. In a system based on both signal strength and geometry-of-arrival, location system also receives any combination of the following: (ii) m time-of-arrival measurements G1 ••• Gm as received by wireless terminal, where m is a positive integer, (iii) k angle-of-arrival measurements A 1 ••• Ak as received, respectively, by sensors; where k is a positive integer, and (iv) r time-of-arrival measurements T 1 ••• T, as received, respectively, by sensors, where r is a positive integer  as recited in paragraph [0073]. Therefore, 
Applicant asserts that Spain JR does not teach in claims 3 and 11, “wherein the one or more spatial distribution probabilities are based on at least one of time and geography,". However, the Examiner respectfully disagrees with such assertion. (See below for further clarification). 
In response to the preceding argument examiner respectfully submits that Spain JR teaches "wherein the one or more spatial distribution probabilities are based on at least one of time and geography,". Spain JR teaches the step 707 in figure7 teaching use the probability distribution calculating location estimate. The geographic region is partitioned into grid squares in accordance with the illustrative embodiment of the present invention. The Time-of-arrival sensors receive a signal transmitted by wireless terminal, as is well known in the art, and report the respective times at which the signal was received to wireless switching center. The angle-of-arrival sensors, and time of arrival sensors. The region of candidate locations for wireless terminal within geographic region. Therefore, Spain discloses the spatial distribution probabilities that are based on time and geography helping the user to connect the device faster and efficiently.
The prior art should be considered as a whole. See also MPEP § 2141.02 [R-5] Paragraph VI. Claims must be given the broadest reasonable interpretation during examination and limitations appearing in the specification but not recited in the claim are not read into the claim (See M.P.E.P. 2111 [R-l]).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH AREVALO whose telephone number is (571)270-3121.  The examiner can normally be reached on M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Perez-Gutierrez can be reached on (571)272-7915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSEPH AREVALO/            Primary Examiner, Art Unit 2642